In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00120-CR
     ___________________________

     DYROL T. STUBBS, Appellant

                    V.

    THE STATE OF TEXAS, Appellee



  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1581335D


   Before Kerr, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                          MEMORANDUM OPINION

                                   I. Introduction

      In a single issue, Appellant Dyrol T. Stubbs challenges his convictions by a jury

for indecency with a child by sexual contact and indecency with a child by exposure.

Appellant contends that the evidence is insufficient to support his convictions. His

entire argument turns on the fact that Complainant testified that Appellant had

touched her vagina and had exposed his penis but had failed to describe either of

these portions of the anatomy as genitals. Because the term “genitals” is used in both

the indictment and the indecency statute, Appellant argues that the evidence must

specifically describe what was touched or exposed as a person’s genitals. The core of

Appellant’s argument is that testimony—explicitly referencing a sexual organ but

failing to describe those organs with the term “genitals”—fails to prove the offense.

We overrule Appellant’s sole issue and affirm Appellant’s convictions.

                     II. Factual and procedural background

      The material portion of the indictment reads as follows:

      That Dyrol T Stubbs, hereinafter called Defendant, on or about the 3rd
      day of May 2018, in the County of Tarrant, State of Texas, did
      intentionally, with the intent to arouse or gratify the sexual desire of any
      person, engage in sexual contact by touching any part of the genitals of
      [Complainant], a child younger than 17 years of age, including through
      the clothing,

            Count Two: And it is further presented in and to said court that
      the defendant in the County of Tarrant and State aforesaid on or about
      the 3rd day of May 2018, did with the intent to arouse or gratify the
      sexual desire of any person, intentionally expose any part of the

                                           2
      Defendant’s genitals knowing a child younger than 17 years of age was
      present[.]

      This indictment alleges an offense under Penal Code Section 21.11, which

provides in relevant part,

      (a) A person commits an offense if, with a child younger than 17 years of
      age, whether the child is of the same or opposite sex and regardless of
      whether the person knows the age of the child at the time of the offense,
      the person:

            (1) engages in sexual contact with the child or causes the child to
      engage in sexual contact; or

             (2) with intent to arouse or gratify the sexual desire of any person:

                      (A) exposes the person’s anus or any part of the person’s
             genitals, knowing the child is present . . . .

Tex. Penal Code Ann. § 21.11(a) (emphasis added).

      The statute goes on to describe sexual contact as

      the following acts, if committed with the intent to arouse or gratify the
      sexual desire of any person:

             (1) any touching by a person, including touching through clothing,
      of the anus, breast, or any part of the genitals of a child . . . .

Id. § 21.11(c)(1) (emphasis added).

      Complainant testified that Appellant had touched her vagina:

      Q. Okay. And what did [Appellant] do when he was hugging you?

             A. He touched me on my private area.

             Q. All right. And what did he --

             A. My vagina.

                                           3
             Q. What did he touch --

             A. My vagina, that’s what you could say.

             Q. And what did he touch your private part with?

             A. His hand.

            Q. And was -- did he touch your private part over the clothes or
      under?

             A. Over the clothes.

             Q. And what did he do with his hand when he placed it on your
      private parts?

             A. He rubbed my vagina.

      With respect to Appellant’s act of exposure, Complainant testified as follows

that Appellant had exposed his penis:

      Q. . . . You -- you said he showed you his thing?

             A. Yeah.

             Q. Now, when did he do that?

            A. When I got in the kitchen. I didn’t look down until he started
      touching me on my private area.

             Q. And when you say “thing,” what are you talking about?

             A. His penis.

             Q. And how do you know that he had his penis out?

             A. Because I looked down where his hand was.

             Q. Okay. So he had his penis in his hand?


                                          4
             A. No, he had his penis out and his hand touching me.

                                   III. Analysis

      The entire substance of Appellant’s argument on appeal is as follows:

      Even when reviewing the evidence in the light most favorable to the
      jury’s verdict, here the evidence is legally insufficient; a rational jury
      could not have found that Appellant [had] touched [Complainant’s]
      genitals.

            [Complainant] testified that Appellant [had] touched her vagina
      with his hand. The statute uses the term “genitals[,]” and the indictment
      in this case alleged Appellant touched [Complainant’s] genitals.
      However, that was not the testimony.

              Likewise, in regard to count two in the indictment, [Complainant]
      testified that when she looked down, she saw . . . Appellant’s penis.
      Again, the statute uses the phrase “genitals[,]” and the indictment in the
      case alleges Appellant exposed his genitals to [Complainant]. It may be
      splitting hairs, but the Government gets to pick the language used in an
      indictment and did not prove that element beyond a reasonable doubt.
      Hence, a rational jury could not have found that Appellant [had] touched
      [Complainant’s] genitals. [Record references omitted.]

      Appellant fails to support his argument with precedent, and the cases cited

below articulate why he failed to do so. Our court recently reviewed a conviction for

indecency with a child and noted the following authority from the Court of Criminal

Appeals when discussing the proof necessary to support a conviction:

      See Clark v. State, 558 S.W.2d 887, 889 (Tex. Crim. App. 1977)
      (explaining that “genitals” includes not only the vagina but also “the
      vulva which immediately surrounds the vagina” and that evidence is
      sufficient to show the touching of genitals even when a child victim uses
      language different from the statutory language to describe the part of the
      body contacted).



                                          5
Boyd v. State, No. 02-20-00116-CR, 2022 WL 188331, at *3 & n.3 (Tex. App.—Fort

Worth Jan. 20, 2022, no pet.) (mem. op., not designated for publication);1 see also

Murray v. State, 24 S.W.3d 881, 886 (Tex. App.—Waco 2000, pet. ref’d) (holding that

vulgar reference to portion of female sexual organs proved touching of genitals).

       As the Amarillo Court of Appeals has held when discussing whether the term

“genitals” should be defined in the charge submitted for an indecency-with-a-child

case, the word “genitals” is one of common parlance to which the jury may assign its

common meaning. See Davisonhicks v. State, No. 07-18-00021-CR, 2019 WL 1890898,

at *3 (Tex. App.—Amarillo Apr. 26, 2019, pet. ref’d) (mem. op., not designated for

publication). The Amarillo court noted that the word “genitals” is not defined in

Penal Code Section 21.01, which provides the definitions applicable to a sexual

offense. Id. at *2 (citing Tex. Penal Code Ann. § 21.01). Thus, the Amarillo court

concluded,

       Because the term “genitals” is not statutorily defined and has not
       acquired a special legal or technical meaning, we conclude that it was
       proper for the trial court not to define the term in the jury charge. It
       was proper for the jury to be allowed to assign the term any meaning
       acceptable in common parlance.

Id. at *3.




       1
        Because of the narrowness of Appellant’s argument, we do not detail the legal-
sufficiency standard of review applicable to criminal cases.


                                          6
      The Amarillo court also noted that even when the description of a sexual organ

is much vaguer than the ones used by Complainant in this case, such description was

sufficient to support a conviction. Id. at *4. Specifically, that court held that

      [b]ecause a child victim may lack the technical knowledge to accurately
      describe the parts of her body, the evidence will be sufficient to support
      a conviction if the child communicates to the trier of fact that the
      defendant touched a part of her body covered by [S]ection 21.01. Clark,
      558 S.W.2d at 889. As a result, the child victim’s testimony that the
      defendant touched her “front butt,” which she described as the “area
      between your legs where you pea (sic) at,” was sufficient evidence to
      show that [appellant] had “sexual contact” with the victim. Id.

Id.

      Here, Appellant does not argue that the sexual organs that Complainant

testified that he had touched and had exposed do not fall within the definition of

“genitals.” Instead, he argues that the failure to use the specific word “genitals” to

describe those organs is a fatal deficiency in proof. Such is not the law. Accordingly,

we overrule Appellant’s sole issue.

                                      IV. Conclusion

      Having overruled Appellant’s sole issue, we affirm the trial court’s judgments.

                                                       /s/ Dabney Bassel

                                                       Dabney Bassel
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 27, 2022


                                            7